DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 13, 19, and 25 were amended. Claims 1-25 are pending. 
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-25 under 35 USC 103; however, upon further consideration, new grounds of rejection of claims 1-25 35 USC 103 necessitated by amendment under are presented herein. 

Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-6, 8, 10-18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Widerhorn” (US 2020/0151565 A1) in view of “Zhai” (Data analytic approach for manipulation detection in stock market).

	Regarding claim 1, Widerhorn teaches
	A system for identifying a behavior associated with game theory in multivariate time-series data comprising: (Widerhorn, Abstract describes techniques for applying machine learning to detect trading behavior. Figure 1 shows an overview of a system for performing this and is described in detail in the written specification. The training data is 108 and the trading data is 128. These are described at [0034], which describes the data being analyzed as including timestamps and other attributes. That is, the analyzed data includes time series data. The statement of intended use in the preamble does not appear to be a positively recited method step. Nevertheless, the trading behavior taught by Widerhorn is associated with game theory.)
	an input device to provide the data; (Widerhorn, [0117] indicates that a user may provide input specifying the data through a GUI screen. The device which receives the user input via the GUI screen is understood to be part of an input device.)
	an output device to provide an indication of the behavior; (Widerhorn, [0115-0118] describes providing output including a graphical representation of the user behavior on a GUI screen. The device which displays the indication via the GUI screen is understood to be part of an input device)
	a memory device storing instructions to identify a target pattern associated with the behavior; and a processor to execute the instructions to cause the system to (Widerhorn, [0033] describes the system including a memory storing instructions in combination with one or more processors 
	receive via the input device data representing a time series having steps each representing an event associated with a time stamp and being associated with one or more attributes, wherein the one or more attributes include bid [or] ask information; (Widerhorn, [0034] describes the data which includes event data which are associated with time stamps and a variety of attributes. The different time stamps are time steps. [0034] indicates that this characterizes both trade and training data. Figure 2 provides an example of the fields which may be included in the information. This includes buy/sell information (number 7) and also a limit price (number 12).  A limit price for a buy order is a bid price and a limit price for a sell order is an ask price. [0117] indicates that a user may provide input specifying the data through a GUI screen. The device on which the GUI screen appears is an input device. Figure 1, arrow 128 shows this data being received by the system 100. Moreover, Figure 6 shows the computer having access to databases 6110-616, from which data may be obtained. )
	 …train a machine-learning model configured to generate a target set of features associated with the target pattern using training data (Widerhorn, The training system 104 trains a machine learning model based on the training data. This is described in detail at [0032]. The resulting model is the trained classification model 122 (see [0032, 0037-0039]), which is provided to the Classifier Engine 140 (see [0108-0109]). Figure 1 indicates that the machine learning artificial intelligence 102 performs feature extraction at 116. This is described at [0068]: “The system can perform feature extraction on training clusters 112 and trading clusters 132 via feature extraction engines 116 and 136 respectively. Thus, each cluster can be represented for purposes of spoofing evaluation as a vector of feature values. It is preferred that the same set of features be computed by the feature extraction engine 116 for the training clusters 112 as are computed by the feature extraction engine 136 for the trading clusters 116.”)
	…wherein [the training data] includes a training pattern resulting from bid, [or] ask, [not necessarily time delta] information and a label indicating whether the training pattern includes the target pattern, (Widerhorn, [0037] indicates that the system may be trained using supervised learning, in which case the training data includes a label (e.g., spoofing or not). [0034] describes the data which 
	wherein the trained machine-learning model is configured to receive [an] input, (Widerhorn, Figure 1, bottom half shows the system receiving trading data 128 (described at [0034] and above), performing processing steps and applying the classifier engine to the result.
	extract a set of features from the pattern [of the input], and (Widerhorn, Figure 1, bottom half, element 136 shows feature extraction being performed based on the clusters of input trading data. This is described at [0068])
	determine whether the set of features associated with the pattern of the tensor matches the target set of features associated with the target pattern; identify the behavior by applying the trained machine learning model and the target pattern; output a classification associated with a presence or absence of the target pattern; and (Widerhorn, Figure 1, bottom half shows the system receiving trading data 128 (described at [0034] and above), performing processing steps and applying the classifier engine to the result. The output is a determination of clusters which are likely/not likely to correspond to instances of spoofing (a form a market manipulation). This is described in detail at [0111-0112]. [0098] indicates that the classifier may include a neural network. [0111] indicates that the classifier may determine a probability as to whether the subject trading cluster qualifies as spoofing based on a similarity of trading cluster features to positively labeled training cluster features. That is, it determines whether input cluster features match features associated with a target pattern (i.e., a spoofing pattern).)
	provide an indication of the presence or absence of the behavior via the output device.  (Widerhorn, [0115-0118] describes providing output including a graphical representation of the user behavior on a GUI screen. The device on which the graphical representation is provided is the output device.)
	Widerhorn does not appear to explicitly teach
	a time series having steps each representing an event associated with a time stamp and being associated with one or more attributes, wherein the one or more attributes include bid and ask information	
	…transform the data into a tensor comprising a three-dimensional structure having a pattern resulting from bid, ask, and time delta information, 
	train a machine-learning model configured to generate a target set of features associated with the target pattern using training data comprising a set of tensors, wherein each tensor includes
	a training pattern resulting from bid, ask, and time delta information and
	…wherein the trained machine-learning model is configured to receive the tensor as input, extract a set of features from the pattern of the tensor, and
	However, Zhai—directed to analogous art—teaches
	a time series having steps each representing an event associated with a time stamp and being associated with one or more attributes, wherein the one or more attributes include bid and ask information (Zhai, Abstract describes determining the presence or absence of price manipulation in financial markets. One of the models is described in section 3.2. starting on page 911. Page 912, first paragraph indicates that the transformed data may be calculated according to equation (1)-(7). These equations are described in section 3.1. In particular, the second paragraph of section 3.1. indicates that the data is derived from a time series comprising bid and ask information and that each point is associated with a submission time t (i.e., a timestamp). This data is the time series.)
	…transform the data into a tensor comprising a three-dimensional structure having a pattern resulting from bid, ask, and time delta information, (Zhai, Abstract describes determining the presence or absence of price manipulation in financial markets. One of the models is described in section 3.2. starting on page 911. Page 912, first paragraph indicates that the transformed data may be calculated according to equation (1)-(7). These equations are described in section 3.1. In particular, the second paragraph of section 3.1. indicates that the data is derived from a time series comprising bid and ask information and that each point is associated with a submission time t (i.e., a timestamp). The transformed data is based on the bid, ask, and time delta information. See equations (1)-(2) for the time 
	train a machine-learning model configured to generate a target set of features associated with the target pattern using training data comprising a set of tensors, wherein each tensor includes a training pattern resulting from bid, ask, and time delta information and (Zhai, Abstract describes determining the presence or absence of price manipulation in financial markets. One of the models is described in section 3.2. starting on page 911. Page 912, first paragraph indicates that the transformed data may be calculated according to equation (1)-(7). These equations are described in section 3.1. In particular, the second paragraph of section 3.1. indicates that the data is derived from a time series comprising bid and ask information and that each point is associated with a submission time t (i.e., a timestamp). The transformed data is based on the bid, ask, and time delta information. See equations (1)-(2) for the time delta information. The resulting collection of data vectors S includes a feature dimension (i.e., p, v, t) a time dimension (i) and an observation dimension (1, 2, …, t). That is, S denotes a collection of numeric data which is indexed by three distinct indices, which is what it means to be a three-dimensional tensor. Section 3.2., first paragraph indicates that this data may be used for training. Figure 10 indicates that the transformation may be performed by the model.)
	…wherein the trained machine-learning model is configured to receive the tensor as input, extract a set of features from the pattern of the tensor, and (Zhai, Abstract describes determining the presence or absence of price manipulation in financial markets. One of the models is described in section 3.2. starting on page 911. Page 912, first paragraph indicates that the transformed data may be calculated according to equation (1)-(7). These equations are described in section 3.1. In particular, the second paragraph of section 3.1. indicates that the data is derived from a time series comprising bid and ask information and that each point is associated with a submission time t (i.e., a timestamp). The transformed data is based on the bid, ask, and time delta information. See equations (1)-(2) for the time delta information. The resulting collection of data vectors S includes a feature dimension (i.e., p, v, t) a time dimension (i) and an observation dimension (1, 2, …, t). That is, S denotes a collection of numeric 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Widerhorn to incorporate the features analyzed and tensor analysis as taught by Zhai because both models considered by Zhai offer a practical and effective approach to the identification of market manipulation (Abstract, last sentence), motivating a person of ordinary skill in the art to include the features taught therein.

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the attributes include price or quantity.  ([0034] describes the trading/training data. Exemplary fields are shown in Figure 2 and includes price (numbers 12-14 and 20) and quantity (numbers 9-11).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the target pattern represents a behavior in a market.  (Abstract indicates that the predicted behavior may be market manipulation (e.g., spoofing), which is a behavior in a market.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the processor is further configured to execute instructions (Widerhorn, [0033] describes a system including a memory storing instructions in combination with one or more processors which execute those instructions.)

	to prepare the data based on a parameter of the tensor.  
	However, Zhai—directed to analogous art—teaches
	to prepare the data based on a parameter of the tensor.  (Zhai, page 912, first paragraph. “When the novelty detection methods are applied to the detection of price manipulation, a set of normal data vectors S={o1, o2, ..., ot} is collected as the training dataset.” The number of data vectors t is a parameter of the tensor.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the behavior is market manipulation.   (Abstract indicates that the predicted behavior may be market manipulation (e.g., spoofing), which is a behavior in a market.)
	
	Regarding claim 6, the rejection of claim 1 is incorporated herein. Widerhorn does not appear to explicitly teach
	wherein the tensor comprises dimensions representing the number of time steps of the time series, the number of time series in the data, and the number of attributes in the data.  
	However, Zhai—directed to analogous art—teaches
	wherein the tensor comprises dimensions representing the number of time steps of the time series, the number of time series in the data, and the number of attributes in the data. (Zhai, page 912, first paragraph: “When the novelty detection methods are applied to the detection of price manipulation, a set of normal data vectors S={o1, o2, ..., ot} is collected as the training dataset.” The vector ot is from…the transformed data poin, voin, toin, as calculation by Eqs. (1-7)”. The element “t” in the set description of S indicates the number of time series. The index i in the description of the transformed data indicates the number of time steps. The names p, v, and t represent the attributes in the data.)


	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the instructions to provide the indication include instructions to display a graphical representation of the target pattern via an interface of a user device.  ([0115-0118] describes providing output including a graphical representation of the user behavior on a GUI screen. The device which displays the indication via the GUI screen is understood to be part of an input device)

	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Widerhorn teaches 
	identify a period of the behavior in the received data; and ([0046] describes performing clustering, which results in a time window (i.e., a period of the behavior). [0036-0037, 0050] describe performing clustering over a time period to identify groups of market participants who may be involved in spoofing (i.e., the target pattern).)
	correlate market participant activity during the period to the target pattern.  ( [0047] indicates that the cluster may serve identify additional events that are to be added to the cluster. That is, these additional events (which are market participant activities) are correlated with the cluster. [0036-0037, 0050] describe performing clustering over a time period to identify groups of market participants who may be involved in spoofing (i.e., the target pattern).)

	Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the processor is further configured to execute instructions to display a graphical representation of the correlation by showing market-participant information.  ([0115-0118] 

	Regarding claim 12, the rejection of claim 10 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the processor is further configured to execute instructions to generate a list of entities engaged in the behavior based on a threshold amount of activity. ([0116] describes providing to the user a list of trading clusters whose risk scores resulted in the generation of the alert. [0124] indicates that alerts are generated when a risk score exceeds a threshold. [0112] indicates that a risk score measures the extent to which a cluster is at risk of being engaged in spoofing (the activity). Moreover, [0052] indicates that clusters must also meet a minimum threshold number of trade events. Either of these thresholds reads on the claim.)

	Claim 13 recites a method which is substantially similar to the steps performed by the system of claim 1, and is rejected with the same rationale mutatis mutandis. 

	Claims 14-18, 20, and 22-24 are substantially similar to claims 2-3, 6, 4-5, 8, and 10-12, respectively, and are rejected with the same rationale in view of the rejection of claim 13.

	Claim 25 recites a computer-readable medium comprising instructions for performing steps which are substantially similar to the steps performed by the method of claim 1. Claim 25 is rejected with the same rationale, mutatis mutandis, in view of Widerhorn teaching
	A non-transitory computer-readable medium comprising instructions configured to cause at least one processor to perform a method comprising: (Widerhorn, [0033] indicates that the 

	Claims 7, 9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Widerhorn” (US 2020/0151565 A1) in view of “Zhai” (Data analytic approach for manipulation detection in stock market), further in view of “Leangarun” (Stock Price Manipulation Detection using Generative Adversarial Networks).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Widerhorn teaches
	wherein the machine-learning model includes a [not necessarily deep learning] neural network.  (Widerhorn, [0098]: “Examples of machine-learning classification techniques that could be employed by engine 120 include logistic regression, random forest, support vector machines (SVM), and neural networks (or combinations thereof).)
 	Widerhorn does not appear to explicitly teach 
	wherein the machine-learning model includes a deep-learning neural network.  
	However, Leangarun—directed to analogous art—teaches
	wherein the machine-learning model includes a deep-learning neural network. (Leangarun, Abstract describes using a Generative Adversarial Network to detect market manipulation. Introduction, third paragraph indicates that this is a deep neural network.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Widerhorn to use a deep-learning neural network model and data preprocessing as taught by Leangarun because “The model performed well with both seen and unseen data.” (Leangarun, Conclusion, right hand column)
	
	Regarding claim 9, the rejection of claim 1 is incorporated herein. Widerhorn does not appear to explicitly teach
	wherein the instructions to transform the data into a tensor comprises instructions to normalize the received data based on a z-score or a minimum-maximum scaling.  
	However, Leangarun—directed to analogous art—teaches
	wherein the instructions to transform the data into a tensor comprises instructions to normalize the received data based on a z-score or a minimum-maximum scaling.  (Page 2108, last paragraph indicates that the data may be normalized using a z-score.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7. Moreover, “[t]he normalized z-score as shown in the following equation will help adjust the value to have a normal distribution” (Leangarun, page 2108, last sentence).

	Claims 19 and 21 are substantially similar to claims 7 and 9, and are rejected with the same rationale in view of the rejection of claim 13, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121